Title: To Thomas Jefferson from Anonymous, 17 May 1803
From: Anonymous
To: Jefferson, Thomas


          
            Sir
                     
             
                        17 May 1803
                     
          
          It seems right to me to give you the following information, because altho’ my authority is only hearsay [such however as I rely very much in] you will be able to judge correctly of its truth.
          Mr: W. is said to be making the use of your letters, which the most malignant cunning can suggest; including that written in F. and one or more, of a late correspondence. They are shewn to federalists almost indiscriminately, whose business seems to be to prepare the public for their publication. An itinerant cancer doctor, lately with Mr: W, has seen them all, and is the missionary at Richmond, for infusing artful ideas to your prejudice. They have been shewn to a friend of yours, and great address used by Mr: W. to impress a charge of falsehood against you, from your having pretermited an Enquiry concerning the coldness between you, by relating the protest of an order, given by Mr: W. on you for a Sum of money. It is believed by some, that certain discussions between you & Mr: W. concerning stoping the presses on each side, as to the subject, are an artifice to increase the mass of publication. As you observe (as is said) in a letter to Mr: W., himself & his side, could do this at any time—the republican presses, being mearly defensive. And it is believed, that this whole mass will certainly appear at a critical time, if the missionaries shall encourage its publication. That you might close your correspondence with W. with an Eye to such an event, was my reason for giving you this information, through which I have sprinkled such circumstances, as might enable you to judge of its probability. Having no motive but public good & private justice for writing this, my name is only withheld to obstruct curiosity, if it should assail the letter. Accept, Sir, my highest respect.
        